Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00144-CV

                                        Sandra Y. ESPINOZA,
                                              Appellant

                                                 v.
                                               Ruth V.
                                        Ruth V. THRASHER,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 391870
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 31, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on October 9, 2014. Neither the brief nor a motion for extension

of time has been filed. Therefore, on November 19, 2014, we ordered appellant to file, on or before

December 1, 2014, her appellant’s brief and a written response reasonably explaining (1) her

failure to timely file the brief and (2) why appellee was not significantly injured by her failure to

timely file a brief. We explained that if appellant failed to file a brief and the written response by

the date ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);

see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply
                                                                                   04-14-00144-CV


with a court order). Appellant has not filed any response to our order. We dismiss this appeal for

want of prosecution.

                                                 PER CURIAM




                                               -2-